Case 8:20-mj-01216-TGW Document 9 Filed 02/26/20 Page 1 of 1 PagelD 34

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA, Case No.
Plaintiff, O
Government bx x] Evidentiary
LI Trial
O) Other

Mea

TAYLOR ASHLEY PARKER-DIPEPPE

 

 

 

 

 

 

 

 

 

 

 

Defendant O
EXHIBIT LIST
Exhibit Date Date 4 oe ws
Number | Identified | Admitted Witness Description of Exhibit
1 AWD IronMarch.org Post
+1] 20 row [mn
2 ro AWD Public Posters
2} [20 | >}24/ 20
3 “ip ® / Screen Capture of AWD Video
an US) 2a w
4 , Operation Erste Saule Posters
Yr! 24r6 | %

 

 

 

 
